DETAILED ACTION
This office action addresses Applicant’s response filed on 19 August 2022.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 9, 12, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,249,597 to Tsudaka in view of Choi, “Neural Network Classifier-Based OPC with Imbalanced Training Data”.
Regarding claim 1, Tsudaka discloses a method for designing a photomask (Fig. 2, S15), comprising:
providing a designed pattern (Fig. 1, blocks 2 and 4);
creating, by at least one processor, a virtual photomask having a simulated pattern corresponding to the designed pattern (Fig. 3); and
optimizing, by the at least one processor, the simulated pattern so that a final pattern to be produced onto a semiconductor substrate converges with the designed pattern (Fig. 1, blocks 12-18; Fig. 2; col. 9, lines 54-67),
wherein the optimization further comprises correcting, by the at least one processor, one or more contours of the simulated pattern so that a geometric difference between the final pattern and the designed pattern meets a predetermined criterion (Fig. 1, blocks 12-18; Fig. 2; col. 3, lines 24-35; col. 9, lines 54-67).
Tsudaka does not appear to explicitly disclose that the correction is based, at least in part, on a model trained from a plurality of training samples, and the model includes a classification model.  Choi discloses these limitation (Abstract; p. 941, section B, “NNC training and actual OPC”).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Tsudaka and Choi, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of training a neural-network classifier (NNC) to improve OPC runtime.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Tsudaka discloses performing OPC on mask layouts to reduce error between simulated contours and target contours.  Choi discloses that OPC can be performed more quickly by neural-network classifiers.  The teachings of Choi are directly applicable to Tsudaka in the same way, so that Tsudaka would similarly train an NNC to speed up OPC.
Regarding claim 6, Tsudaka discloses that the geometric difference is calculated by selecting a plurality of feature spots on the designed pattern and their respective corresponding feature spots on the final pattern and measuring a horizontal line distance between each pair of corresponding feature spots (col. 14, lines 3-14).
Regarding claim 9, Tsudaka discloses that the model is compatible with one or more process parameters selected from the group consisting of a type of a light source, a wavelength of the light source, process node, duration of exposure to the light source, pitch between various components, critical dimension, and density of components (col. 8, lines 29-35).
Claims 12 and 17 are directed to systems comprising communication interfaces, processors, and storage for performing the method of claims 1 and 6, and are rejected under the same reasoning.  Tsudaka further discloses systems comprising communication interfaces, processors, and storage for performing the claimed method (col. 7, line 64 to col. 8, line 20).
Regarding claim 13, Tsudaka discloses a light source configured to emit light, wherein at least a portion of the light, under an influence of the photomask, reaches a layer of photoresist on the semiconductor substrate, wherein the light has a wavelength in a range of ultraviolet (UV), deep ultraviolet (DUV), extreme ultraviolet (EUV), or beyond extreme ultraviolet (BEUV) (col. 1, lines 19-25; col. 13, lines 3-8).
Claim 20 is directed to a tangible computer-readable device for performing the method of claim 1, and is rejected under the same reasoning.  Tsudaka further discloses a tangible computer-readable device for performing the claimed method (col. 7, line 64 to col. 8, line 20).

Claim(s) 2-5 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsudaka in view of Choi and further in view of US 8,769,474 to Gennari.
Regarding claims 2 and 14, Tsukada does not appear to explicitly disclose training the model having one or more parameters by adjusting at least one of its parameters to minimize an objective function over the plurality of training samples.  Choi discloses these limitations (p. 941-942, section B).  Motivation to combine remains consistent with claim 1.
Tsudaka does not appear to explicitly disclose that the optimization further comprises determining whether a correction rule learned from one or more past cases can be applied from the model to the optimization of the simulated pattern, wherein, if a correction rule can be applied to the optimization, finding in the one or more past cases a particular contour that matches a contour of the designed pattern, and simulating the pattern on the virtual photomask by applying the correction rule associated with the particular contour.  Gennari discloses these limitations (Fig. 13, blocks 1315-1320).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Tsudaka, Choi, and Gennari, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using existing OPC corrections on known patterns.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Tsudaka is directed to OPC.  Gennari discloses that OPC can include pattern-matching a layout against a known library of corrections.  The teachings of Gennari are directly applicable to Tsudaka in the same way, so that Tsudaka would similarly use a known library of corrections to automatically correct known patterns and thus speed up OPC.
Regarding claims 3 and 15, Tsudaka does not appear to explicitly disclose performing one or more iterations of normal optical proximity correction to the simulated pattern if the geometric difference does not meet the predetermined criterion after application of the correction rule.  Gennari further discloses these limitations (Fig. 13, block 1325).  Motivation to combine remains consistent with claim 2.
Regarding claims 4 and 16, Tsudaka does not appear to explicitly disclose  determining whether a correction rule learned from one or more past cases can be applied from the model to the optimization of the simulated pattern, wherein, if no correction rules can be applied to the optimization, performing one or more iterations of normal optical proximity correction to the simulated pattern if the geometric difference does not meet the predetermined criterion after application of the correction rule.  Gennari discloses these limitation (Fig. 13, blocks 1315-1325).  Motivation to combine remains consistent with claim 2. 
Regarding claim 5, Tsudaka does not appear to explicitly disclose stopping the correction if the geometric difference does not meet the predetermined criterion after a predetermined number of iterations of the correction, wherein the predetermined number is between 2 and 20, inclusive.  However, the number of iterations is an obvious matter of design choice; that is, a designer can choose exactly how much time should be spent on repeating corrections until giving up.  Such a determination would be obvious, because no correction process can be run indefinitely.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsudaka in view of Choi, and further in view of US 7,281,222 to Babcock.
Regarding claim 7, Tsudaka does not appear to explicitly disclose that the predetermined criterion is that the horizontal line distances of at least a predetermined percentage of pairs of the corresponding feature spots do not exceed a predetermined distance.  Babcock discloses this limitation (col. 6, lines 55-60).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Tsudaka, Choi, and Babcock, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using a particular edge placement error metric to evaluate OPC solutions.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Tsudaka discloses OPC in which edge shifts are evaluated based on the difference between a predicted contour and the target contour (edge placement error).  Babcock discloses that a metric for OPC error is the percentage of edges with edge placement errors that exceed predetermined limits.  The teachings of Babcock are directly applicable to Tsudaka in the same way, so that Tsudaka would similarly use the metric of percentage of edges with edge placement errors that exceed predetermined limits when evaluating the edge shifts made during OPC.
Regarding claim 8, Tsudaka does not appear to explicitly disclose that the predetermined distance is equal to or less than half of a wavelength of a light source.  However, the specific distance that edge placement error is evaluated against is an obvious matter of design choice, depending on the designer’s chosen tolerances.

Claim(s) 10, 11, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsudaka in view of Choi, and further in view of US 2020/0081352 to Kim.
Regarding claims 10 and 18, Tsudaka does not appear to explicitly disclose that the virtual photomask comprises a plurality of simulated pattern portions, wherein at least two of the simulated pattern portions are parallelly optimized by the at least one processor, and wherein the at least one processor comprises a plurality of cores.  Kim discloses these limitation (¶69, 96, 100).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Tsudaka, Choi, and Kim, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using parallel processing to speed up OPC.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Tsudaka discloses OPC.  Kim discloses that during OPC, a layout can be divided into a plurality of patches that are processed in parallel, thus speeding up the correction process.  The teachings of Kim are directly applicable to Tsudaka in the same way, so that Tsudaka would similarly divide the layout into patches and perform OPC simultaneously on different patches.
Regarding claims 11 and 19, Tsudaka discloses verifying whether the differences between the designed pattern and the final pattern to be generated by the complete simulated pattern satisfies a predetermined design tolerance (col. 3, lines 23-34), but does not appear to explicitly disclose assembling the plurality of simulated pattern portions that have been parallelly optimized into a complete simulated pattern.  Kim discloses these limitation (¶69).  Motivation to combine remains consistent with claim 10.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
18 November 2022




/ARIC LIN/            Examiner, Art Unit 2851                                                                                                                                                                                            



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851